Title: To George Washington from Richard Peters, 27 April 1788
From: Peters, Richard
To: Washington, George



Dear Sir
Belmont [Pa.] April 27th 1788

I was honoured yesterday with yours of the 6th instant. I am glad the Scarcity Seeds came to Hand. It will not be too late

to plant the Roots as they will be preserved sufficiently by the Sand I had them packed in. When you come to make the Comparison of this to any other Forage dont forget to take into your Account the Summer ⟨str⟩ippings which come in when Clover is burnt up. This with the Advantages over Vegetables subject to Worms & Flies has with me fixed this as a peerless Root to which I shall lay myself out to pay much Attention. Whether it will do as well in your Ground or whether it will thrive in your Manner of Culture among Corn which will undoubtedly shade it much, is yet to be tried. I believe it requires Exposure as the Leaves grow rapidly after stripped & that in the driest Season. Mine were the worst near any Shade. Potatoes I shall never abandon as they are very productive & valuable. Carrots when raized I have a high Opinion of, but the weeding & Hand hoeing I find expensive to me who have to hire all Sorts of Labourers. Your Situation is different as you may employ those who would otherwise be nearly idle. Cabbages have scarcely ever succeeded well with me. Vermin have forever destroyed them—I have too been cheated in my Seed nor do I believe my Ground suits them as they require a strong & good Soil—They do not like Shade. Turnips are watery & not very nutritious. A fatting Bullock will eat between 2 & 300 Weight of them in 24 Hours nor can they be used here as in Europe as Winter Fodder for Sheep as our Snows forbid it. With you they may do better as your Climate is milder.
Except Lime (which you may have I should concieve from Oyster Shells tho’ the Shells unburnt are I believe as good If not better) I have no other resource than my Barn Yard for Manure. I made a Sort of Bargain with myself in the Beginning of the War that if I could get off with the Loss of half my Property & gain the Point I would be contented. The D——l has so contrived it as to oblige me to keep my Contract except as to that Part of being perfectly contented—Among the Portion I have lost went most of my Money. What Degree of Freedom I have gained by having thus got rid of my Bonds is yet to be known. The Necessity consequent upon it however has compelled me to a thousand Shifts to save Expence on my Farm, which have gained me more Experience hitherto than Money. I have been careful in collecting Manure & have tried many Sorts of Green Manures & they have my decided Approbation. I prefer them

in some Respects to Dung because they destroy instead of producing Weeds. I have not however gone on your Plan of distributing to all Crops their Proportion of Dung. I have rather lessened Crops as to Number & Extent to do well what I did. I have thought this ⟨illegible⟩y & I do not know that I have been decieved. I have not yet been able ⟨to g⟩et a Years Stock of Barn Yard Manure a Head, but I am aiming at it as the most advantageous. I have Water in my Yard by Means of a Pump which I prefer to running or stagnant Water which are subject to be dirtied & frozen in Winter. This is a great Assistance to my Dung Heap as the Cattle never leave the Yard.
You ask me if Carrots & Potatoes are Exhausters? In my Opinion they are not. Tuberose & tap-roots I have never considered exhausting. But fibrous rooted Vegetables except of the Legumineres Tribe I have ever deemed Exhausters, because they live only in the Vegetable Mould their Roots running horizontally & shallow nor do their Tops shade, or collect Support in so great a Degree from the Atmosphere. Whatever be the Cause or Reason I know they (the roots of the tuberose & tap Kind) leave the Ground better than they find it; & if this be the Case, it matters not whether it is owing to any inherent Qualities or the Effects of the clean & good Culture they require. Is not Corn an Exhauster?
In your Rotation or Fallow System I percieve Corn the principal Object & what I have made sole fallow Crops only follow in its Train. Your large Stile of Farming I presume requires it. With so excellent a Preparation the first Year & the Buckwheat the 2d I should think a Wheat Crop would do well the 3d Year. I have constantly followed the Buckwheat with Winter Grain the same Season. A naked Fallow I much disapprove of. A Neighbour of mine never had a superior Crop ’till he ploughed in the Teazel (a most villainous Weed) when in a sappy State. This tho’ not shading shews the Benefit of green Manures & how to make the best of a bad Thing—Your 4th Year in Pease will be a great Preparation for the next Years Crop especially if the shed Pease sprout & are ploughed in towards Winter—The ⟨Callavanse⟩ or native Pea I find the best. The others as well as Beans being much subject to Blights Mildews & Vermin. 5. Barley & Clover are well—but Oats I hold exhausting & little valuable when obtained. They foul Ground & in short I have an Antipathy to

them on every Account—6 & 7—I presume you will plough in your Clover of the last rotatory Year, in the Fall & its roots will be as good as a dunging. I am happy to find you, who will do it so much Justice, are beginning the best System of Agriculture possible—What do you think of Wheat on the Clover Ley harrowed in? I had a great Crop in this Mode—This might succeed the Clover & then your Corn &c.
If I am successful in raizing Scarcity Seeds I will with Pleasure supply you with what I can spare.
The Harrow I have had made on my new Plan I have tried & yours would have been ready but I could not get a Workman I could depend upon. I have now one making them here as I chose he should be near me. It answers every Expectation I had formed of it & I have a Thought of improving it still farther. If I do I will inform you. I have too an Idea that by adding a small Box or Hopper I can by Means of the Wheel drill in many Sorts of Crops. The first Tooth or Hoe behind which the Seed should fall opens & the two latter completely cover the little Trench leaving the Ground in small ridges all completely stirred. If you wish to level it where not seeded the other Harrow will do it. My Intention was to do more than Chatevieux’s Cultivator which only (somewhat better but in the Manner of the Hoes you describe) mines under the Surface & leaves the Ground superficially nearly the same. But by Means of the Upper Wing to my Hoes I can stir & turn the whole. They will penetrate as deep as you would wish. Some Slight is required in giving them when foul a sudden Motion sideways to get off the Weeds &c. This your Workmen will soon learn.
In trench ploughing I have a light Plough & two Horses to pare off the Sod, & I care not how shallow, to precede the larger Plough which runs in the same Furrow directly after it. The 2d plough is little different from the common Plough. It has only its Coulter a little more perpendicular to go the deeper. It is large & strong & its Mould Board calculated to cast off more Earth. It must be narrower in the Share about an Inch & an half than the first Plough it will otherwise eat in to the unploughed Ground latterally. Two Oxen & two Horses go in this Plough. I find some Inconvenience in their going a Breast but their working in a Line has also its Disadvantages especially in turning. I plough 10 Inches deep in general & often 14—One Driver to

the first Plough—A Man to hold & a Boy to drive the 2d. I never kept any exact Account of Days Work. I value this Preparation so much that I am content with half an Acre a Day but believe they can & frequently do an Acre. But I generally perform this Operation towards Winter when Days are short & Weather uncertain—A Winter Fallow I think much of tho’ I think with you as to naked Summer Fallows.
Had I known the Nature of your Ground I should not have expected anything from the Plaister of Paris which with few Exceptions has not succeeded in Clays. On your Coast where Sands, if they are not blowing, prevail it would I think do well—Vegetation is also with us backward but my Plaister even strewed in the Beginning of March begins to shew. I do not recollect that it ever failed me & I have now tried it 16 Years in smaller or more extended Experiments as my Oppertunities of procuring it occurred.
If I have not fully answered the Points you were pleased to enquire about I will endeavour to do it should you require it as it is with the most sincere Pleasure I comply with any Request you may think proper to make & it is but in small Matters I can evince the Esteem & Respect with which I am your very obed. Servt

Richard Peters


Mrs Peters begs her Compliments to you & Mrs Washington to whom be pleased to add mine.
A large Hoe on the Construction of the Harrow Tooth is excellent for Horse hoeing. I could wish the Angle of the Upper Wing was more acute but the Smith did not quite please me in it. I have a Mind to add to the Shank a shifting Plate & something in the Manner of that to the Hand Hoe of Cooke’s Drill Plough.
Most of the Cape Wheat I have heard of in this Country Mr Morris’s excepted is killed by the Winter. I fear we are too far North for it—I heartily congratulate you on my Paper being out, lest your Patience tho’ known to be of the most excellent. Bottom might have been run; if not distanced.
Before closing my letter a Man I employed to make me a simple Machine for separating the larger from the smaller Potatoes has been with me. I made one from a sudden Thought (which I have improved on) that has saved me Twenty Times its Value

in Wages. I dont expect it will cost half a Joe & if you choose to have one made at the same Time with mine I will have it done & I think you will approve of it as it both separates the Potatoes & cleans the Dirt from them at one Operation. It is a riddle fixed in a Box moving in a lower Frame to receive the small ones as the Riddle retains the larger & the Dirt drops thro the lower Frame which holds the smaller after passing thro the large riddle.

